DETAILED ACTION
Claims 21-40 are currently pending. 
Claims 1-20 have been cancelled. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 33 and 34 objected to because of the following informalities: the claims refer back to the “neural network system of claim…”, for consistency the claims should refer to the “system of claim…” as previous claims 28-32 are system claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 25-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim anticipated  of U.S. Patent No. 11,158,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims correspond as follows. 

Regarding claim 21, 
A non-transitory machine-readable storage medium comprising instructions, that, when executed, cause a processing resource to:  (‘063 claim 1, preamble)
 receive a first image input having a first number of objects and a second image input having a second number of objects; (‘063 claim 1, receive a first image input…detect a number of objects in the first image…receive a second image input…determine a set of features for an object in the second ground truth image)
generate a first number of feature maps from the first image input using a number of filters; (‘063 claim 1, generate a number of feature maps from the first image input using a number of convolution filters)
generate a second number of feature maps from the second image input using the number of filters; (‘063 claim 1, generate a second number of feature maps from the second image input using the number of filters)
receive a first ground truth for the first image input, the first ground truth including a set of features for at least one object of the first number of objects; (‘063 claim 1, receive a first ground truth image for the first image input…determine a set of features for an object in the first ground truth image from the number of objects in the first image and the set of features for each object)
receive a second ground truth for the second image input, the second ground truth including a set of features for at least one object of the second number of objects;(‘063 claim 1, receive a second ground truth image input…determine a set of features for an object in the second ground truth from the second number of fully connected layers)
 determine a contrastive loss between the set of features for the object in the first ground truth and the set of features for the object in the second ground truth; (‘063 claim 1, determine a contrastive loss between the set of features for the object in the first ground truth and the set of features for the object in the second ground truth) and
 back-propagate a filter from the number of filters based on the contrastive loss. (‘063 claim 1, back-propagate a filter from the number of filters based on the contrastive loss) 

Regarding claim 25, 
The non-transitory machine-readable storage medium of claim 21, further comprising instructions to back-propagate a variable associated with the number of fully connected layers based on the contrastive loss. (‘063 claim 2, back-propagate a variable associated with the number of fully connected layers based on the contrastive loss)

Regarding claim 26, 
The non-transitory machine-readable storage medium of claim 21, further comprising instructions to generate a first number of fully connected layers based on the first number of feature maps, and generate a second number of fully connected layers based on the second number of feature maps.  (‘063 claim 1, generate a first number of fully connected layers directly based on the number of feature maps… determine a second number of fully connected layers based on the second number of feature maps)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan (“Change Detection based on Deep Siamese Convolutional Network for Optical Aerial Images”). 
	Regarding claim 35, Zhan teaches: 
	A method comprising: 
receiving, at a processing resource, a first image input; (Zhan, See figure 1, Input images)
 generating, by the processing resource, a number of feature maps based on the first image input using a number of convolution filters; (Zhan, See Fig 1, See also Section II A. the convolutional layers can extract the hierarchical features from the input image )
modifying, by the processing resource, a filter in a number of filters based on a contrastive loss at least partially derived from the number of feature maps.  (Zhan, Section II B, optimize a weighted contrastive loss during the training network ) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan  as applied to claim 35 above, and further in view of Liu (“An End-To-End Siamese Convolutional Neural Network for Loop Clsoure Detection in Visual SLAM system”) 
Regarding claim 36, Zhan fails to teach: 
connecting, by the processing resource, the number of feature maps into a number of fully connected layers; and 
detecting, by the processing resource, a first number of objects in the first image and determining a feature associated to each object based on the number of fully connected layers. 
Liu teaches: 
The method of claim 35, further comprising: 
connecting, by the processing resource, the number of feature maps into a number of fully connected layers;(Liu Section 2.2, there are three fully connected layers and each one connects to a specific pooling layer) and 
detecting, by the processing resource, a first number of objects in the first image and determining a feature associated to each object based on the number of fully connected layers.  (Liu, Section 2.3, different convolutional modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the object detection of Liu to the change detection network of Zhan. The inventions lie in the same field of endeavor of convolutional neural networks for image processing. The motivation for the combination is to optimize a feature extraction and similarity comparisons. (Liu, Abstract)

Regarding claim 37, the combination of Zhan and Liu teaches: 
The method of claim 36, further comprising:
receiving, at the processing resource, a second image input; (Zhan, See Fig 1, input images)
generating, by the processing resource, a second number of feature maps directly based on the second image input using the number of filters, wherein the generation of the second number is at the same time as the generation of the first number; (Zhan, See Fig 1, input images and convolutional layers in parallel, See also Section II A. the convolutional layers can extract the hierarchical features from the input image )
 connecting, by the processing resource, the second number of feature maps into a second number of fully connected layers; (Liu Section 2.2, there are three fully connected layers and each one connects to a specific pooling layer)
determining, by the processing resource, a feature for each object in the second image input based on the second number of fully connected layers;  (Liu, Section 2.3, different convolutional modules extract different kinds of features, high level features contain more semantic information such as objects and backgrounds)
wherein the contrastive loss is determined for the feature associated to the one object from the first number of objects and the feature associated to the one object from the second image input.  (Liu, Section 2.4 contrastive loss is calculation based on the distance between images calculated in section 2.3 which is based on features obtained from the fully connected layers) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the object detection of Liu to the change detection network of Zhan. The inventions lie in the same field of endeavor of convolutional neural networks for image processing. The motivation for the combination is to optimize a feature extraction and similarity comparisons. (Liu, Abstract)



Regarding claim 38, the combination of Zhan and Liu teaches: 
The method of claim 37, further comprising receiving, by the processing resource, a first ground truth, wherein the first ground truth comprises an identifier for each object in the first number of objects; (Liu, section 2.1 through the network the image pair is mapped to a learned feature space where the Xi represents features from the ith intermediate layer) and 
a second ground truth, wherein the second ground truth comprises an identifier for each object in the second image input, (Liu, section 2.1 through the network the image pair is mapped to a learned feature space where the Xi represents features from the ith intermediate layer) and 
wherein the contrastive loss is determined from the first ground truth and the second ground truth.  (Liu, Section 2.4 contrastive loss is calculation based on the distance between images calculated in section 2.3 which is based on features obtained from the fully connected layers) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the object detection of Liu to the change detection network of Zhan. The inventions lie in the same field of endeavor of convolutional neural networks for image processing. The motivation for the combination is to optimize a feature extraction and similarity comparisons. (Liu, Abstract)

Regarding claim 39 the combination of Zhan and Liu teaches: 
The method of claim 37, further comprising determining, by the processing resource, similarity scores between the objects in the first number of objects and the objects in the second image input.  (Liu, Section 2.4 contrastive loss is calculation based on the distance between images calculated in section 2.3 which is based on features obtained from the fully connected layers) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the object detection of Liu to the change detection network of Zhan. The inventions lie in the same field of endeavor of convolutional neural networks for image processing. The motivation for the combination is to optimize a feature extraction and similarity comparisons. (Liu, Abstract)

Regarding claim 40, the combination of Zhan and Liu teaches: 
The method of claim 39, further comprising determining, by the processing resource, a pair of objects based on the similarity scores, wherein the pair comprises an object from the first number of objects and an object from the objects in the second image input. (Liu, Section 2.4 contrastive loss is calculation based on the distance between images calculated in section 2.3 which is based on features obtained from the fully connected layers) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the object detection of Liu to the change detection network of Zhan. The inventions lie in the same field of endeavor of convolutional neural networks for image processing. The motivation for the combination is to optimize a feature extraction and similarity comparisons. (Liu, Abstract)




Allowable Subject Matter
Claims 22-24 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 22-24 and 27 depend from claim 21, which is not rejected under the prior art, and would therefore be allowed if the above double patenting rejection were overcome. 

Claims 28-34 are allowed.
Regarding claim 28, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
connect the second number of features maps based on the relationship parameters and detect a second object in the second image and determine a feature associated to the second object; modify a relationship parameter from the relationship parameters. 
Claims 29-34 depend from claim 28 and are therefore also allowed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666